DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0050621 A1), hereinafter referred to as Xu, in view of Huang et al. (US 2018/0266893 A1), hereinafter referred to as Huang.
	Regarding claim 1, Xu teaches A biometric imaging device, i.e. optical
fingerprint recognition apparatus of fig. 1, configured to capture an image of an abject, i.e. fingerprint of user, in contact with an outer surface of the imaging device, i.e. optical fingerprint recognition apparatus of fig. 1,
	the biometric imaging device, i.e. optical fingerprint recognition apparatus of fig. 7, comprising: 
		a display panel, i.e. light emitting structure 1 of fig. 1 (see para. 71 disclose the light emitting structure 1 in the above example is a basic structure of an 
		an image sensor, i.e. photosensitive sensor 3 of fig. 1 and/or sensing electrode 31 of fig. 8, comprising a photodetector pixel array, i.e. sensing electrode 31 of fig. 6, arranged underneath the display panel, i.e. light emitting structure 1 of fig. 1 and/or arriving back plate 11 of fig. 8 (see para. 66 disclose photosensitive sensors 3 are used for receiving the light transmitted through the collimating structure 2 and acquiring fingerprint information according to the received light, or see para. 73 disclose sensing electrode 31 is connected to the anode of the diode 32 and used for receiving the light transmitted through the collimating structure 2 and converting the light transmitted through the collimating structure 2 into current, or see sensing electrode 31 of fig. 8 illustrate a plurality of photodetector pixel array); and
		a collimator layer, i.e. collimating structure 2 of fig. 1 and/or first collimator 81 of fig. 8 and/or second collimator 62 of fig. 8, arranged between the 
			the collimator layer, i.e. collimating structure 2 of fig. 1 and/or first collimator 81 of fig. & and/or second collimator 82 of fig. &, comprising a plurality of first collimating structures, i.e. first collimator 81 of fig. 8, having a first collimator opening size, i.e. first through-holes 807 of fig. 8, and a plurality of second collimating structures, i.e. second collimator 82 of fig. 8, having a second collimator opening size, i.e. second through-holes 8Oe2 of fig. & (see para. 92 disclose the collimating structure 2 comprises: a first collimator 81 and a second collimator 82, or see para. 91 disclose the collimating layer 21 may be made of a Black Matrix (BM) material such as glass, plastic, metal or resin, and then a size of the aperture of each of the through-holes 600 is controlled by means of embossing so as to ensure that each of the through-holes 600 with a satisfactory size of the aperture is formed, or see para. 93 disclose first collimator 
			the second collimator opening, i.e. second through-holes 602 of fig. 8/10, size being different from the first collimator opening size, i.e. first through-holes 867 of fig. 8/10 (see para. 91 disclose the collimating layer 21 may be made of a Black Matrix (BM) material such as glass, plastic, metal or resin, and then a size of the aperture of each of the through-holes 600 is controlled by means of embossing so as to ensure that each of the through-holes 600 with a satisfactory size of the aperture is formed, or see fig. 8 and fig. 10 illustrate the second through-holes 802 is smaller in size, diameter, or shape than the first through-hales 801, or see first through-holes 801 of fig. 8, or see second through-holes 802 of fig. 8),
			wherein the respective collimator opening size and relative location of the first and second collimating structure, i.e. collimating structure 2 of fig. 1 and/or first collimator 81 of fig. 6 and/or second collimator 82 of fig. 8, in relation to the display unit cell ig based on the transmission pattern of the display unit cell (see para. 99 disclose the detecting lights emitted from the light emitting layer 15 of the OLED transmit in sequence through the cathode electrode 16, the encapsulation layer 17 and the cover layer 18 to reach the finger, and the finger reflects the detecting lights, and the detecting lights reflected by the finger transmit in sequence through the cover layer 18, the encapsulation layer 17, the cathode electrode 16, the insulation layer 13 and the However, Xu fails to explicitly teach an al least partially transparent display panel comprising a repealing transmission pattern defined by an array of display unit cells, each display unit cell having the same transmission pattern.
	In a related art of an optical fingerprint sensor, Huang teaches an al least partially transparent display panel, i.e. panel module 50 of fig. 2, comprising a repeating transmission pattern, i.e. light source zone Z1 of fig. 2 and/or transparent zone Z2 of fig.
2, defined by an array of display unit cells, i.e. light-emitting unit Cell of fig. 2 (see para.
21 disclose optical fingerprint sensor 100 includes a sensing module 10 and a panel module 50, where the sensing module 10 is disposed under the panel module 50, or 
2, or see light source zone Z1 of fig. 2, or see transparent zone Z2 of fig. 2), each display unit cell, i.e. light-emitting unit Cell of fig. 2, having the same transmission pattern, i.e. light source zone Z1 of fig. 2 and/or transparent zone Z2 of fig. 2 (see para.
21 disclose optical fingerprint sensor 100 includes a sensing module 10 and a panel module 50, where the sensing module 10 is disposed under the panel module 50, or see para. 22 disclose panel module 50 includes a cover glass 60 and a light-emitting layer 70, where the light-emitting layer 70 includes a light-emitting array including a plurality of light-emitting units Cell, and each light-emitting unit Cell has a light source zone Z1 and a transparent zone Z2, and the light source zone Z1 includes a light- emitting device 80, or see light-emitting unit Cell of fig. 2, or see panel module 50 of fig.
2, or see light source zone Z1 of fig. 2, or see transparent zone Z2 of fig. 2).
	Xu teaches each of the claimed limitations explicitly except an at least partially
transparent display panel comprising a repeating transmission pattern defined by an array of display unit cells, each display unit cell having the same transmission pattern. Huang teaches ifs well known of one of ordinary skill in the art at the time the invention was fled an al least partially transparent display panel comprising a repeating transmission pattern defined by an array of display unit cells, each display unit cell having the same transmission pattern, As such, examiner contends it was well known to 
	Therefore, would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any of the disclosed embodiments of Xu individually or in combination of multiple embodiments in order to manufacture an optical fingerprint senor integrated with a display panel, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Full, 115, USPQ, 343 (CGPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known of the artisan of ordinary skill of design choices.
In addition, It would’ve been an obvious matter of design choice to have the second collimator opening size being different from the first collimator opening size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 11, lis rejected for the same rationale as the rejection of independent claim 1, since independent apparatus claim 1 renders independent method clairn & fully operable.
	Regarding claim 2, Xu, in view of Huang, teach The biometric imaging deviceaccording to claim 1, wherein Xu teaches the collimator layer comprises al least one ofthe first collimating structure and at least one of the second collimating structure perdishlay unl cell (see fig. 10).
	Regarding claim 4, Xu,in view of Huang, teach The biometric imaging deviceaccording te claim 1, wherein Huang teaches the display unit cell has a unltiormtransparency (see fig. 2).

	Regarding clain 5, Xu, in view of Huang, teach The biometric imaging deviceaccording to claim 1, wherein Xu teaches each first collimating structure is aligned with a respective display unit cell for a first subset of display unit cells (see fig. 8, or see fig.10), and each second collimating structure is aligned with a respective display unit cellfor a second sub-sel of display unit cells (see fig. &, or see fig. 10), the second sub-set of display unit cells being non-overlapping with the first sub set of display unit cells (see fig. 8, or see fig. 19).
	Regarding claim 6, Xu,in view of Huang, teach The biometric mmading deviceaccording to claim 1, wherein Xu teaches further comprising a pinhole layer arrangedbetween the collimator layer and the image sensor (see fig. 9).
Regarding claim 7, Xu, in view of Huang, teach The biometric imaging deviceaccording to claim 1, wherein Xu teaches further comprising a pinhole layer arrangedbetween the collmaitor layer arc the display panel (see para, 101, or see fig. 9).
	Regarding clahn 8, Xu, in view of Huang, teach The biometric imaging deviceaccording to claim 1, wherein Xu teaches at least one of the frst and secondcollimating structures is a circular collimating structure (see para. 101, or se fig. 9).
	Regarding clain 9, Xu, in view of Huang, teach The biometric imaging deviceaccording to claim 1, wherein Xu teaches at least one of the first ancl secondcollimating structures is a rectangular collimating structure (see para. 101, or se fig. 9).
	Regarding claim 10, Xu, in view of Huang, teach The biometric imaging device  according to claim 1, wherein Xu teaches an aspect ratio between the height and width ihof each of the first and the second collimating structures fs in the range of B:4 to 20:4 (see para. 90, or see para. 100).
	Regarding claim 12, Xu, in view of Huang, teach The method according toclaim 11, wherein Xu teaches providing the collimator layer comprises: attaching a collimator substrate to the image sensor (see para. 92-94, or see fig. 8-10): forming the plurality of first colimating structures and the plurality of second collimating structures in the substrate (see para. 92-94, or see fig. 8 10): and allaching the display panel to thecollimator substrate (see para. 92-94, or see fig. 8-10).
Regarding claim 13, Xu, in view of Huang, teach The method according ioclaim 12, whereiri Xu teaches farming the plurality of first collimating structures and the plurality of second collimating structures in the substrate comprises forming openings inthe colimator suosirate (see para. 92-94, or see fig. 8-10).
	Regarding claim 14, Xu, in view of Huang, teach The method according to claim 12, wherein Xu teaches the plurality of first collimating structures and the plurality of secore collimating siructures are formed by ithography and etching (see para. 92-24, or see fig. 6-10).
	Regarding claim 15, Xu, in view of Huang, teach The method according to claim 12, wherein the collimator substrate is a silicon substrate (see para. 95).
	Regarding claim 16, Xu, in view of Huang, teach The method according to claim 11, wherein Xu teaches providing the collimator layer arranged between the display panel and the image sensor comprises: providing a collimator layer comprising the plurality of first colimating structures and the plurality of secand callmatingstructures in the substrate (see para. 101, or see fig. 9); attaching the collimator layer to the image sensor, and attaching the display panel to the collimator substrate (see para.2-04, or see fig. 8-10).
	Regarding claim 17, Xu, in view of Huang, teach The biometric imaging device according to claim 1, wherein Xu teaches the plurality of first collimating structures are arranged next to the plurality of second collimating structures in the collimator layer (see fig. 11-21).
	Regarding claim 18, Xu, in view of Huang, teach The biometric imaging device according to claim 1, wherein Xu teaches the plurality of first collimating 
	Regarding claim 19, Xu, in view of Huang, teach The method according to claim 11, wherein Xu teaches the plurality of first collimating structures are arranged next to the plurality of second collimating structures in the collimator layer (see fig. 11-21).
	Regarding claim 20, Xu, in view of Huang, teach The method according to claim 11, wherein Xu teaches the plurality of first collimating structures and the plurality of second collimating structures extend through the collimator layer (see fig. 11-21).

Allowable Subject Matter
Claim(s) 3 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  			Regarding claim 3, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest wherein each display unit cell comprises a first portion having a first transparency and a second portion having a second transparency, the first transparency being lower than the second transparency, and wherein 4 first collimating structure larger than a second collimating structure is aligned with the first portion of the display unit cell and the second collimating structure is aligned with the second portion of the display unit cell in combination with the remaining claimed limitations. As such, dependent claim 3 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of .

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 		Regarding applicant’s representative’s argument, prior art of record fails to teach or reasonably suggest ‘a collimator layer arranged between [a] display panel and [an] image sensor, the collimator layer comprising a plurality of first collimating structures having a first collimator opening size and a plurality of second collimating structures having a second collimator opening size, the second collimator opening size being different from the first collimator opening size, wherein the respective collimator opening size and relative location of the first and second collimating structure in relation to the display unit cell is based on the transmission pattern of the display unit cell’ as provided for by independent claims 1 and 11, examiner respectfully disagrees.
Applicant’s representative is reminded MPEP section 2114 gives the examiner guidance when examining apparatus claims, such as both independent claims 1 and 11. @114 states "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 a difference in sizing of the two structural element the prior art of record was clearly shown to teach, see office action rejection of claim 1. Even for argumentative sakes, a recitation of the intended use, i.e. being allowed to have 2 unique sizes for collimators, of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, i.e. being allowed to have 2 unique sizes for collimators, then it meets the claim. Prior art of record, Xu, discloses ‘In addition, the collimating layer 21 may be made of a Black Matrix (BM) material such as glass, plastic, metal or resin, and then a size of the aperture of each of the through-holes 600 is controlled by means of embossing so as to ensure that each of the through-holes 600 with a satisfactory size of the aperture is formed, in paragraph 91. Examiner contends paragraph 91 teaches the size of the holes could be arbitrarily set according to a predefined range of ‘a satisfactory size’ and as such, the collimators would be capable of having unique sizes which would satisfy the ‘satisfactory size’. Therefore, the structural element, as taught by the prior art, is fully capable of having different sizes and reasonably meets the above mentioned claim limitation. Based on the reasonable interpretation detailed above, rejection of claims 1-2 and 4-16 stand rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 2016/0224816 A1), hereinafter referred to as
Smith discloses an optical fingerprint sensor including a collimator layer having
apertures that could be set in order to achieve a slimmer device, see abstract.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693